Title: James Madison to Edward Livingston, March 1834
From: Madison, James
To: Livingston, Edward


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Mar. 1834
                            
                        
                         
                        J. Madison having occasion to drop another letter to Majr. Lee, requests the favor of Mr Livingston to have
                            it delivered. He hopes Mr. L. will pardon this trespass on his goodness & be assured always of the high esteem
                            & cordial regards of J. M.
                        
                            
                                
                            
                        
                    